
	
		I
		112th CONGRESS
		1st Session
		H. R. 484
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Deutch (for
			 himself and Mr. Grijalva) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to clarify the
		  personal privacy exemption in the Freedom of Information Act.
	
	
		1.Short TitleThis Act may be cited as the
			 Personal Privacy Clarification
			 Act.
		2.Findings and
			 Purpose
			(a)FindingsCongress finds the following:
				(1)The Freedom of
			 Information Act, 5 U.S.C. §552, requires a Federal agency to disclose records
			 or information in its possession that have been compiled for law enforcement
			 purposes. The Act provides exemptions from this mandatory disclosure
			 requirement, including for an unwarranted invasion of personal
			 privacy. 5 U.S.C. §552(b)(7)(C).
				(2)In AT&T Inc.
			 v. Federal Communications Commission, the Third Circuit Court of Appeals
			 extended the privacy exemption in section 552(b)(7)(C) to corporations. This
			 decision misinterprets the intent of Congress to limit the privacy exemption to
			 individuals, not to corporations.
				(b)PurposeThe purpose of this Act is to respond to
			 the Third Circuit Court of Appeals decision by clarifying that the intent of
			 the privacy exemption in section 552(b)(7(C) of the Freedom of Information Act
			 is to provide a privacy exemption for individuals, not for corporations.
			3.Clarification of
			 privacy exemptionSection
			 552(b)(7)(C) of title 5, United States Code, is amended by striking
			 personal privacy and inserting the privacy of any
			 individual.
		
